     Case 4:00-cv-00190-O Document 38 Filed 05/12/20           Page 1 of 5 PageID 153



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

PABLO MELENDEZ, JR.,                          §
                                              §
                                              §
                 Petitioner,                  §
                                              §
v.                                              CAUSE NO. 4:00-cv-00190-Y
                                              §
LORIE DAVIS, Director, Texas                  §
Department of Criminal Justice,               §
Correctional Institutions Division,           §
                                              § CAPITAL HABEAS CASE
                                              §
                 Respondent.                  §


                                        ADVISORY
        Petitioner, Pablo Melendez, Jr., by and through undersigned counsel, and pursuant

to this Court’s Order filed May 8, 2020, hereby (1) advises this Court that former federal

habeas counsel, Jack Strickland, has shipped files to undersigned counsel; (2) provisionally

answers this Court’s question regarding sanctions; and (3) answers this Court’s question

regarding whether Mr. Melendez has filed a grievance against his former counsel. If this

Advisory proves satisfactory, and, in light of the COVD-19 pandemic and the status of the

case, the Court thinks it appropriate, counsel proposes cancelling the hearing set for May 13,

2020, pending counsel’s review of the files Mr. Strickland shipped today by FedEx.

        On May 8, 2020, this Court issued an Order setting for May 13, 2020, at 2:00 p.m.,

a hearing on Non-Compliance with the Order granting Petitioner’s Motion for Production

of Client Files. ECF No. 35. This Court directed both Mr. Strickland and the undersigned
   Case 4:00-cv-00190-O Document 38 Filed 05/12/20              Page 2 of 5 PageID 154



counsel to appear and answer two questions: (1) whether Mr. Strickland should be

sanctioned for failing to comply with this Court’s order filed February 6, 2020; and

(2) whether Petitioner has filed a grievance against Mr. Strickland. This Court further

ordered undersigned counsel to ensure that Mr. Strickland received notice of the Order.

       Based on current information, detailed below, Petitioner’s response to this Court’s

first question is, “maybe,” but that cannot be determined at present.

       On May 11, 2020, undersigned counsel reached out to Mr. Strickland via telephone

(at his office and mobile numbers), text message to his cell phone, and email to inform him

of the upcoming hearing. On May 12, 2020, undersigned counsel emailed and texted

Mr. Strickland again. Mr. Strickland responded by text message that he was prepared to

advise this Court that he had “unearthed anything that I have, but need court authorization

to copy it.” He further indicated that he wished to retain the original or a copy, and proposed

to deliver his file to a copy service. He expected the copying to be “expensive” and sought

assistance with the cost.

       Undersigned counsel repeated an earlier offer to cover the costs of providing

Mr. Strickland a copy of the file and shipping. Undersigned counsel also offered to provide

this Court with proof of shipping today, May 12, 2020, and to propose that the hearing be

cancelled. Undersigned counsel offered to send prepaid FedEx shipping labels to Mr.

Strickland for the originals and to ship him, at no cost to him, a copy of the file.

Mr. Strickland indicated that he would ship what he had today.

       Based on Mr. Strickland’s receipt for the shipment, which is attached hereto,

undersigned counsel believes that a hearing on Mr. Strickland’s non-compliance with this


                                              2
   Case 4:00-cv-00190-O Document 38 Filed 05/12/20               Page 3 of 5 PageID 155



Court’s February 6, 2020 Order Granting Unopposed Motion for Production of Client Files

(ECF No. 32), may no longer be necessary or at least timely.

       Upon receipt of the shipment, should undersigned counsel find that the files are

incomplete, undersigned counsel will immediately seek the complete files from

Mr. Strickland. If the file is not completed promptly, Petitioner will move for sanctions

pursuant to this Court’s contempt power, its inherent powers under Chambers v. NASCO,

Inc., 501 U.S. 32 (1991), and/or 28 U.S.C. § 1927.

       At this time, undersigned counsel would offer that although Mr. Strickland was in

violation of this Court’s February 6 Order, and this Court would be well within its power to

impose sanctions, Young v. U.S. ex rel. Louis Vuitton et Fils S.A., 481 U.S. 787, 796 (1987),

it may be that Mr. Strickland has purged the contempt. See United States v. Rylander, 460

U.S. 752, 757 (1983). Although the burden is on Mr. Strickland to demonstrate compliance,

and to persuade the Court that sanctions are unwarranted, Rylander, 460 U.S. at 757; Maggio

v. Zeitz, 333 U.S. 56, 75-76 (1948), Mr. Strickland cannot do that while the file is in transit.

Therefore, any decision on sanctions should be postponed.

       With regard to whether Mr. Melendez has filed a bar grievance against

Mr. Strickland, the answer is that he has not yet done so. Though undersigned counsel has

spoken with him about the possibility of making such a filing, the contents of those

conversations are privileged, and the thinking behind any such advice is protected by the

work-product doctrine. Of course, should this Court order undersigned counsel to disclose

the information, undersigned counsel will comply in a sealed filing to the full extent the law

permits.


                                               3
   Case 4:00-cv-00190-O Document 38 Filed 05/12/20               Page 4 of 5 PageID 156



       Petitioner submits that the hearing may not be warranted at this time in view of the

foregoing, various directives to minimize travel and in-court hearings to reduce the spread of

the novel coronavirus, and the status of this case. Texas has taken no position on the pending

matter. That implies the State will not be prejudiced if the matter is continued. Mr. Melendez

certainly seeks a timely resolution of this matter but it may be that a resolution is at hand.

DATED: May 12, 2020                         Respectfully submitted,

                                            MAUREEN FRANCO
                                            FEDERAL PUBLIC DEFENDER

                                             /s/ Tivon Schardl
                                            Tivon Schardl
                                            Capital Habeas Unit Chief
                                            FL Bar No. 73016
                                            Federal Defender Office
                                            919 Congress, Suite 950
                                            Austin, Texas 78701
                                            737-207-3007 (tel.)
                                            512-499-1584 (fax)
                                            Tivon_Schardl@fd.org

                                            Attorneys for Petitioner Pablo Melendez, Jr.




                                               4
   Case 4:00-cv-00190-O Document 38 Filed 05/12/20                 Page 5 of 5 PageID 157



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of May 2020, I electronically filed the foregoing

Advisory with the Clerk of Court using the CM/ECF system which will send notification of

such filing to all counsel of record. L.R. 5.1(d). I further certify that on the same date I served

the same motion and proposed order by United States Mail, first class postage prepaid, on

attorney Jack Strickland, 909 Throckmorton Street, Fort Worth, Texas, 76102-6321, and

emailed it to him.




                                               /s/ Tivon Schardl
                                             TIVON SCHARDL




                                                5
